3. Burma
The next item is the debate on six motions for a resolution on Burma.
author. - Madam President, Commissioner, Burma is a regular theme in our sessions on human rights breaches. If we had a prize for the regime with the worst human rights record, Burma would certainly be a very strong contender. Incidentally, Burma is also a world star with respect to another evil: drugs. According to the International Narcotics Central Strategy Report for 2006, Burma is the world's second largest producer of illicit opium, accounting for more than 90% of South-East Asian heroin. I do not know how well the breaches of human rights are connected to drug production in Burma, but I know they should both be dealt with firmly, quickly and effectively.
Unfortunately, it seems that the EU's stance - as well as that of the international community - against the Burmese regime has not been drastic enough to have any good effect. A good example is the recent granting of permission by the Council to the Burmese Foreign Minister to attend the ASEM meeting, only days after the military junta in Burma had extended the deplorable house arrest of Mrs Aung San Suu Kyi. The Council ought to give an explanation for this action. Another example is the fact that an arms embargo on Burma is largely ineffective, since countries like China and India are not taking part in it. Surely pressure must be put on such countries to join in the arms embargo against Burma?
In conclusion, let me reiterate our call for the immediate release from house arrest of Mrs Aung San Suu Kyi. That remarkable lady has contributed enormously to peace and democracy, not only in Burma but internationally, and she has been awarded both the Nobel Peace Prize and our own Sakharov Prize. It is truly outrageous and shameful that she has spent more than 11 of the last 17 years in detention in her own country. International and EU calls for her release have had no effect. Our patience has long run out. We recommend that more drastic action, such as expansion of sanctions and enlargement of the list of those targeted, must now take place.
author. - (PL) Madam President, the European Union has adopted a firm stance regarding the abuses perpetrated by the military regime in Burma/Myanmar. Europe is pressing for Burma/Myanmar to show more respect for human rights and get back on course towards democracy.
The authorities in Burma/Myanmar are continuing to imprison and persecute activists working for democracy. I believe there are two ways in which the situation in that country could be improved. One is for China and India to stop supplying it with arms and other strategic equipment. The other is for foreign enterprises investing in Burma/Myanmar to respect human rights. It is also important to develop programmes to assist civil society in Burma/Myanmar, notably organisations for women and ethnic minorities.
I represent the Union for Europe of the Nations Group. We support all actions aimed at protecting human rights and respect for the principles of the rule of law and democratic freedoms including freedom of association and freedom of speech. We will continue to do so at all times. We wish to draw attention to the financial situation of the Burmese people. Over 15 million of them are living below the poverty line. This amounts to about 30% of the population. Immediate assistance is needed to protect the life and health of these individuals.
author. - (FR) Madam President, Commissioner, ladies and gentlemen, I have often spoken in this House about the situation in Burma, making frequent use of the terms 'repression', 'military junta in power' and 'flouted human rights'.
The resolution that we are going to vote on today is a call for Burma to bring an end to certain actions. Along with my colleagues, I particularly and principally deplore the house arrest since 30 May 2003 of Aung San Suu Kyi, the Burmese opposition member who celebrated her 62nd birthday on Tuesday and has spent eleven out of the last seventeen years in detention, mainly under house arrest. She has only been able to leave her home once, for health reasons requiring urgent attention, and she has little contact with the outside world. Aung San Suu Kyi is the symbol of the Burmese opposition to the military dictatorship, and also received the Nobel prize in 1991. It is absolutely unacceptable for her to be under house arrest. This is why we are calling for her immediate, unconditional release.
Burma must entirely stop persecuting and imprisoning pro-democracy activists and must release those who are already in prison. I am thinking in particular of U Win Tin, a journalist who, now aged 77, has been in prison for nearly 20 years for writing a letter to the United Nations reporting the poor conditions under which political prisoners were being held.
As Vice-Chairman of the ANASE delegation in Parliament, I see the growing role that this organisation can play in the region. May it have a positive influence on the Burmese Government in the near future!
author. - Madam President, Burma has one of the world's worst human rights and lack of democracy track records, with people-trafficking for sexual exploitation, domestic service and forced commercial labour. This is compounded by the military junta's severe economic mismanagement. Burma also remains the world's second-largest producer of illicit opium.
Despite multi-party elections in 1990, which resulted in the NLD victory, the repressive military junta continues to refuse to hand over power. NLD leader and Nobel Laureate Aung San Suu Kyi, who marked her 62nd birthday this Tuesday, has been detained for more than 11 of the past 18 years. In February 2006, the junta extended her detention for yet another year. Her supporters, as well as those who promote democracy and improved human rights, are routinely harassed or jailed in a country with no independent judiciary and brutal law enforcement agencies.
Following the recent UN Security Council refusal to apply sanctions against Burma, disgracefully, the UN Human Rights Council has focused almost entirely and exclusively on one single country - Israel - totally ignoring Burma. The EU, along with neighbouring ASEAN countries, and along with India and China as well, must now do much more to apply pressure to secure Aung San Suu Kyi's release.
author. - (ES) Madam President, as other Members have pointed out and as is pointed out time and time again in the reports by the United Nations Special Representative on Human Rights in Myanmar, Mr Paulo Sergio Pinheiro, and in the reports by the United Nations Secretary-General's Special Representative on Human Rights Defenders, Hina Jilani, the situation in Burma continues to be of concern and is deteriorating every day.
I would like to begin by recalling the appeals that have been made in this House on previous occasions and which we must make once again. Extending the confinement of Aung San Suu Kyi by a year is entirely unacceptable, and we must therefore call upon the Burmese regime to suspend it as soon as possible. It is also important to call once again for the release of all political prisoners and to guarantee freedom of expression and freedom of demonstration, which are currently being violated in that country.
On the other hand, however, I also believe that it is important to point out our responsibility as western countries in relation to that country, in terms of investments, and I say this because there are at least two crucial factors.
Firstly, let us not forget that Burma currently has, if not the most significant, then at least one of the most significant reserves of natural gas in South-East Asia. That is a very attractive thing, naturally. It is therefore essential that, before there is any foreign international investment, we guarantee that there is at least an analysis of the impact of those investments on human rights. That is something that we forget too often.
Secondly, I believe that it is also important to stress that the sanctions currently being imposed by the United States, and the European Union's restrictions, are not proving to be effective. The fact that many other Asian countries are clearly increasing their investments in that country obliges us also to take a regional approach to the problem in order to ensure that our actions, and those of our allies, are more effective.
on behalf of the PPE-DE Group. - Madam President, I reiterate the condemnation of the Burmese regime, which is so clearly and effectively expressed in the resolution.
The 17-year-long plight of Aung San Suu Kyi is one which few human beings could withstand. She has selflessly withstood indefinite imprisonment and ongoing separation from her loved ones, yet is still showing unshakeable courage and consistency in her cause, and for this she must be applauded. She is, without doubt, a leader of our time, enduring the curtailment of her civil liberties which closely mirrors the suppression of her fellow citizens. The human rights abuses in Burma span religious persecution, forced labour and detention without trial and are elements of political violence which the UN has recently justifiably condemned.
The signatories of this resolution wholeheartedly denounce the economic support given to the regime through investment in the arms trade and the energy industry from other Far Eastern countries, which only shows up this ruthless dictatorship. All democracies should seriously reconsider financing a country with one of the lowest health expenditures in the world.
on behalf of the PSE Group. - (PL) Madam President, six months have passed since the last European Parliament resolution that sent out a warning about the serious internal situation in Burma/Myanmar. The military authorities in power in that country have failed to make any progress towards democracy, however.
Burma/Myanmar's economic situation is causing great concern. Thirty per cent of its people live below the poverty line and human rights are openly violated. In addition, forced labour and child conscription into the army are part of everyday life. Opposition activists are persecuted and imprisoned for long periods, as has happened in the case of Aung San Suu Kyi, a Nobel and Sakharov prize winner who has been detained for 17 years.
Against this background, all the political groups in Burma/Myanmar should be urged to take part in the National Convention charged with drafting a new Constitution. Representatives of the National League for Democracy should also participate. Burma/Myanmar's membership of ASEAN is particularly important for its future, as ASEAN members are required to redouble their efforts towards democracy.
China and India should exert political and economic pressure on the Burmese regime by refusing to support the army of Burma/Myanmar. For its part, the international community should implement economic sanctions and freeze the assets of members of the Government of Burma/Myanmar and those associated with them. It is only by taking decisive action of this nature that we can hope to force the Burmese regime to introduce democratic changes.
on behalf of the IND/DEM Group. - (PL) Madam President, the subject of today's debate on human rights violations is once again the political and social situation in Burma/Myanmar. Ever since 1962, Burma/Myanmar has been ruled by the military, who have kept an iron grip on the country.
For over 40 years, human rights have been violated in this Asian country, and thousands of individuals have been persecuted and punished for opposition activities. Many have been imprisoned. Forced labour is the order of the day, and children are conscripted into the army. Most people in Burma/Myanmar do not have access to medical care. Many of them die of tuberculosis, malaria, HIV or AIDS and almost half the children do not attend school. Red Cross centres have been shut down and those in need deprived of protection and humanitarian aid. The junta disregards the actions of the UN Human Rights Council and of the ILO. It also fails to respond to European Parliament resolutions and to documents issued by the Council of the European Community.
On 15 May 2007 Aung San Suu Kyi's term of house arrest was extended for a further year. This Nobel Prize winner and opposition activist has spent 11 of the last 17 years either in prison or under house arrest. We appeal for her release and that of other political prisoners. We also call for the National League for Democracy to be allowed to resume its activities, and for the resumption of humanitarian aid to prevent the extinction of the Burmese nation and ethnic minorities.
A particular problem concerning the continued existence of this regime and others of a totalitarian nature is the ineffective actions taken by international bodies. Despite promises to the contrary, the sanctions imposed do not have an impact on the economic structures of the regimes and the embargoes applied hit ordinary people who are already persecuted and living in extreme poverty. Our European Parliament resolutions and all other actions will remain superficial and ineffective until these issues are resolved.
Madam President, the Commission remains worried about the situation in Myanmar/Burma. The biggest worries concern the deep social and ethnic fault lines which divide the country and which result in human insecurity, widespread poverty and lack of progress in economic and social development. It is obvious, that in a climate of human insecurity and ongoing armed conflict in a few border areas, there is little space for respect for human rights.
The authorities of Myanmar/Burma are confronted with a number of challenges, like establishing national unity and political stability, and - most importantly - advancing the development level of their country which remains one of the poorest in the world. For the international community, helping the transition of Myanmar/Burma towards a more open and more developed society - led by a legitimate and civilian government - should remain the paramount goal.
The military leadership's erratic governance continues, in economic terms and in the political sphere. The military continues to employ practices of forced labour, while civil society faces repression, uncertainty and operational difficulties. The '88 Students' - the then leaders of the 1988 uprising - continue to exploit the minimal space for civil society as much as they can, while the National League for Democracy is marginalised and while the unjustifiable detention of Mrs Aung San Suu Kyi continues.
Transition is hard to imagine with more than one thousand political detainees, among whom Mrs Aung San Suu Kyi sticks out as the icon of peace and reconciliation. Such transition is equally inconceivable without a genuine dialogue with the various ethnic groups, including those continuing their armed battle.
The Commission supports the work of Professor Paolo Sergio Pinheiro, the UN's Special Rapporteur on Human Rights in Myanmar. He said, in his last statement, that 'grave human rights violations are indulged not only with impunity but authorised by the sanction of laws'. The Commission also welcomes the appointment by the UN Secretary-General of Professor Ibrahim Gambari as Special Envoy for Myanmar, and expects that the Government will extend its full cooperation to him, in order to allow the good offices of the UN Secretary General to continue.
Regarding the forthcoming session of the National Convention, we call on the Government to listen to the voices of ethnic groups and political stakeholders in opposition. We note progress in the working conditions of the local International Labour Organisation office, which will hopefully improve the situation of victims of forced labour practices filing a complaint. But we deplore the deteriorating working conditions for the International Committee of the Red Cross (ICRC) and call on the Government to allow the ICRC to resume its humanitarian mission.
Among most observers, there is a growing consensus that more needs to be done about the political and socioeconomic situation. The European Union, in its common position, has mandated the Commission to engage the Government in a dialogue over its responsibilities to achieve the Millennium Development Goals. The EU has, therefore, been looking for effective policies which may help the people of Myanmar/Burma and which may help to bring them back into the international community. The Three Diseases Fund, supported by the EU and its partners, is an example of this policy.
Our approach focuses on the most basic and immediate human security needs of the population, and it clearly recognises the limits which exist for all external actors. However, withholding aid and contributing to more isolation would only make the population pay the price, that is, the people of Myanmar/Burma who are already suffering. We simply do not believe that through increased sanctions the suffering of the people can be relieved. Moreover, such an approach would not help influence the military leaders.
The Commission is fully committed to stepping up its programmes in Myanmar/Burma, in quantitative and qualitative terms, with a view to contributing effectively to development and reconciliation.
That concludes the debate.
The vote will take place shortly.